                                            Case 3:21-cv-03208-SI Document 57 Filed 08/17/21 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     GEORGE JARVIS AUSTIN,                             Case No. 21-cv-03208-SI
                                   5                    Plaintiff,
                                                                                           ORDER DENYING MOTIONS AS
                                   6             v.                                        MOOT; VACATING SEPTEMBER 3,
                                                                                           2021 HEARING ON DEFENDANT’S
                                   7     KEMPER CORPORATION                                FIRST MOTION TO DISMISS
                                         (INSURANCE),
                                   8                                                       Re: Dkt. Nos. 21, 29, 33, 37
                                                        Defendant.
                                   9

                                  10          On April 29, 2021, pro se plaintiff George Jarvis Austin filed a complaint against defendant

                                  11   Kemper Corporation (Insurance) for alleged discrimination and breach of insurance contract. Dkt.

                                  12   No. 1. On July 15, 2021, defendant filed its first motion to dismiss. Dkt. No. 21. On July 19, 2021,
Northern District of California
 United States District Court




                                  13   plaintiff filed an amended complaint. Dkt. No. 27. On July 21, 2021, plaintiff filed a motion to

                                  14   amend/correct opposition/response to motion, amended complaint. Dkt. No. 29. On July 25, 2021

                                  15   and July 27, 2021, plaintiff filed a motion to amend/correct joint case management statement and

                                  16   motion to amend/correct clerk’s notice, respectively. Dkt. Nos. 33; 37. On August 9, 2021,

                                  17   defendant filed a second motion to dismiss plaintiff’s amended complaint. Dkt. No. 54.

                                  18          Accordingly, defendant’s first motion to dismiss (Dkt. No. 21), plaintiff’s motion to

                                  19   amend/correct opposition/response to motion, amended complaint (Dkt. No. 29), plaintiff’s motion

                                  20   to amend/correct joint case management statement (Dkt. No. 33), and plaintiff’s motion to

                                  21   amend/correct clerk’s notice (Dkt. No. 37) are DENIED AS MOOT. The September 3, 2021

                                  22   hearing on defendant’s first motion to dismiss is VACATED. Defendant’s motion to dismiss the

                                  23   First Amended Complaint (Dkt. No. 54) remains pending.

                                  24

                                  25          IT IS SO ORDERED.

                                  26   Dated: August 17, 2021

                                  27                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  28                                                   United States District Judge
